Blackford, J.
This was an action of debt against Bottorff and his sui’eties on a bond dated in August, 1841, conditioned that Bottorff, who had been elected county treasurer, should pay over all moneys that should come into his hands for state, county, road, or other purposes. The declaration, after alleging Bottofff’s election, &c., his giving bond, &c., avers that assessors were appointed, &c.; that the rate of taxes for 1841 was fixed, &c.; that the duplicate and precept were delivered to Bottorff in September in that year; that the county revenue amounted to the sum of, &c.; that Bottorff collected the same, &c.; that the board of commissionérs, in 1842, removed Bottorff from office and appointed one Mitchell in his place, &c. There are six breaches assigned, which were all demurred to, and the demurrers sustained. Judgment for the defendants.
The first breach is, that Bottorff had failed to pay over money, &c. This breach is bad for omitting to state to whom Bottorff had failed to pay the money. The second, third, and fifth breaches are for the non-payment of county orders. The orders are not sufficiently described. The fourth breach alleges that Bottorff had failed to make a return and settlement, &c. The condition of the bond has no reference to such matters. This breach alleges that Bottorff did not pay over the money in his hands according to the statute; but that is too general. It also says that he had failed to have the money before the board of county commissioners; but he was not bound to have the money there. The sixth breach is, that Bottorff had failed to pay over certain money in his hands, being the county revenue of 1841, to his successor in office. We see no objection to this breach.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.